NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 07 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JUAN DANIEL CASTILLO,                            No. 11-73005

              Petitioner,                        Agency No. A077-992-454

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted September 2, 2015
                              Pasadena, California

Before: O’SCANNLAIN, FISHER, and BYBEE, Circuit Judges.

      Juan Daniel Castillo petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of his motion to reconsider its decision reversing the

Immigration Judge’s (“IJ”) grant of a waiver of inadmissibility and remanding to

the IJ for entry of a removal order.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We must first determine whether we have jurisdiction to consider the

petition. Our jurisdiction is limited to review of a “final order of removal,” even

where a constitutional claim or question of law is raised. 8 U.S.C. §§ 1252(a)(1),

(b)(9); Alcala v. Holder, 563 F.3d 1009, 1016 (9th Cir. 2009).

      In Abdisalan v. Holder, an en banc panel of this Court recently sought “to

clarify the issue of finality of the [BIA’s] decisions” when the BIA remands to the

IJ for further proceedings. 774 F.3d 517, 520 (9th Cir. 2014) (en banc) (as

amended). We concluded that “[w]hen the BIA remands to the IJ for any reason,

no final order of removal exists until all administrative proceedings have

concluded.” Id. at 526.

      Here, the BIA remanded to the IJ for entry of an order of removal.

According to submissions from both parties, on remand the IJ entered an order of

removal, petitioner appealed, and his case currently remains pending before the




                                          2
BIA. Because “all administrative proceedings” have not concluded, “no final order

of removal exists.” Id. We lack jurisdiction.1

      The petition for review is DISMISSED WITHOUT PREJUDICE.




      1
        If relief is not granted in the ongoing administrative proceedings, a final
order of removal will exist once the proceedings have concluded. Within 30 days
of the conclusion of administrative proceedings, petitioner may re-file his petition
for review. See 8 U.S.C. § 1252(b)(1). The final order will include “all matters on
which the validity of the final order is contingent, rather than only those
determinations actually made” in the last agency decision. I.N.S. v. Chadha, 462
U.S. 919, 938 (1983) (internal quotation marks omitted). Thus, the final order will
include the BIA’s denial of petitioner’s motion to reconsider and the underlying
decision. See Go v. Holder, 640 F.3d 1047, 1051–52 (9th Cir. 2011) (applying
Chadha).

                                         3